DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tanaka (US Patent 5,322,368) in view of McArthur (U.S. Patent 5,826,758).
Regarding claim 1, Tanaka teaches a mixing apparatus (Figures 1 and 2), comprising: a bowl defining at least one bowl opening towards a base of the bowl for contents of the bowl to exit therefrom (figure 2 item 2, the opening proximate item 26); and a valve assembly (items 30, 32, 50, 52, 54, and 56 are considered reading on the valve assembly) configured to selectively attach to the bowl at the bowl opening (item 30 can be selectively attached via guide rails 50, 52, and 54) and including at least one base portion defining a base opening (items 50, 52, 54, and 56 are considered reading on the base portion, an opening is defined as the space between the guide rails) and configured to selectively receive a seal portion, the seal portion being movable between open and closed positions (item 30 is considered reading on a seal portion which can be moved as shown in figure 1 arrows proximate item 32), wherein in the open position, the base opening is unobstructed allowing the contents of the bowl to exit the bowl via the base opening, and in the closed position, the seal portion blocks the base opening preventing the contents from exiting the bowl (item 30 is considered capable of being moved in a closed position and an open position, see column 3 lines 12-16) wherein the valve assembly includes a handle attached to the seal portion and configured to actuate the seal portion between the open and closed positions (item 32 is considered capable of being gripped by a hand and moves item 30 into the open and closed positions).
Regarding claim 8, Tanaka teaches wherein, in an intermediate position between the open and closed positions, the seal portion is configured to seal a portion of the base opening to allow contents of the bowl to exit through the base opening at varying rates corresponding with the position of the seal portion relative to the base opening (item 30 is considered capable of being reciprocated in an intermediate position, which would inherently slow down the rate of material falling through housing item 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent 5,322,368) in view of McArthur (U.S. Patent 4,170,253). 
Regarding claim 9, Tanaka teaches a base portion defining a base opening configured to align in an installed state with an opening towards a base of the mixing bowl (items 50, 52, 54, and 56 are considered reading on the base portion, an opening is defined as the space between the guide rails); and a seal portion configured to be movable between open and close positions (item 30 is considered reading on a seal portion which can be moved as shown in figure 1 arrows proximate item 32), wherein in the open position, the base opening is unobstructed allowing contents of the bowl to exit the bowl via the base opening, and in the closed position, the seal portion blocks the base opening preventing the contents from exiting the bowl (item 30 is considered capable of being moved in a closed position and an open position, see column 3 lines 12-16). Regarding claim 17, Tanaka teaches a mixing apparatus (Figures 1 and 2), comprising: a bowl defining at least one bowl opening towards a base of the bowl for contents of the bowl to exit therefrom (figure 2 item 2, the opening proximate item 26); and a valve assembly (items 30, 32, 50, 52, 54, and 56 are considered reading on the valve assembly) configured to selectively attach to the bowl at the bowl opening (item 30 can be selectively attached via guide rails 50, 52, and 54) and including at least one base portion defining a base opening (items 50, 52, 54, and 56 are considered reading on the base portion, an opening is defined as the space between the guide rails) and configured to selectively receive a seal portion, the seal portion being movable between open and closed positions (item 30 is considered reading on a seal portion which can be moved as shown in figure 1 arrows proximate item 32), wherein in the open position, the base opening is unobstructed allowing the contents of the bowl to exit the bowl via the base opening, and in the closed position, the seal portion blocks the base opening preventing the contents from exiting the bowl (item 30 is considered capable of being moved in a closed position and an open position, see column 3 lines 12-16) wherein the valve assembly includes a handle attached to the seal portion and configured to actuate the seal portion between the open and closed positions (item 32 is considered capable of being gripped by a hand and moves item 30 into the open and closed positions).
Tanaka is silent to the language of claims 3, 4, 5, 6, 7, 9, 12, 13, 14, 15 and 17. 
Regarding claims 3, 9, and 17 McArthur teaches a housing defining a hollow interior attached and open to the base portion, the housing configured to maintain the seal portion therein while in the open position (figure 2 housing proximate item 10, 13 that maintains seal portion item 55). Regarding claims 4 and 12, McArthur teaches further comprising at least one rod arranged between the handle and the seal portion and configured to extend through the housing when the seal portion is in the closed position (item 68 extends into housing proximate item 10 when item 55 is in the housing). Regarding claims 5 and 13, McArthur teaches wherein the valve assembly includes a connecting mechanism configured to selectively attach the valve assembly to the bowl, the connecting mechanism attached to the base portion and configured to allow passage of contents from the bowl (item 13 is considered reading on a housing which is configured to allow passage of contents from item 11 towards the outlet proximate item 33). Regarding claims 6 and 14, McArthur teaches a hollow tube to mate with the bowl opening (item 13 is considered reading on a hollow tube). Regarding claims 7 and 15, McArthur teaches a seal formed of malleable material to create a seal within the base portion to prevent contents of the bowl from exiting the base opening in a closed position (column 3 lines 43-50, gasket 38 is compressed against flange 32 to form a tight seal which precludes leakage, which is considered reading on a hermetic seal). 
It would have been obvious to one of ordinary skill in the art to modify the discharge configuration of Tanaka with the housing and sealing configuration of McArthur in order to better control the discharge of material from the mixing bowl. Regarding claims 6 and 14, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the shape to a threaded mating configuration in order to allow for easier assembly/disassembly of the apparatus since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 10, Tanaka teaches further comprising a handle attached to the seal portion and configured to actuate the seal portion between the open and closed positions (item 32 is considered capable of being gripped by a hand and moves item 30 into the open and closed positions).
Regarding claim 16, Tanaka teaches wherein, in an intermediate position between the open and closed positions, the seal portion is configured to seal a portion of the base opening to allow contents of the bowl to exit through the base opening at varying rates corresponding with the position of the seal portion relative to the base opening (item 30 is considered capable of being reciprocated in an intermediate position, which would inherently slow down the rate of material falling through housing item 2).

Response to Arguments
The remarks regarding amendment of claim 1 have been considered and are not persuasive. Applicant’s representative argues that the kneading screw 4 and rotary scraper 12 of Tanaka are held in rotation for discharging dough from the housing. However, Tanaka in column 3 lines 12-16 teaches “On the other hand, at a lower portion of the housing 2, an outlet shutter 30 for opening and closing a dough discharge outlet 26 is driven reciprocally by a hydraulic cylinder 32.” Item 32 is considered reading on a handle.  
The remarks regarding the amendment of claim 9 have been considered and are not persuasive. Applicant’s representative argues that McArthur fails to disclose a “housing defining a hollow interior” wherein the housing is “Attached and open to the base portion, the housing configured to maintain the seal potion therein in the open position.” Applicant additionally argues that McArthur simply describes a removable plug 14” and fails to teach the amended claim 9 language. However, housing proximate items 10 and 13 has a hollow interior, and item 55 is housed inside and maintains a seal portion in the open position.  
New independent claim 17 recites the language of claims 1, 2 and 3 and is rejected accordingly. 
The remarks regarding the remaining claims are based off the remarks of claims 1 and 9, and are rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774